EXHIBIT 10(ii)

TIME SHARING AGREEMENT

THIS TIME SHARING AGREEMENT (the “Agreement”), is made and entered into
effective May 15, 2012, by and between Anadarko Petroleum Corporation, a
Delaware corporation (the “Operator” or the “Company”), and R. A. Walker (the
“Passenger”).

RECITALS

WHEREAS, Operator owns and/or operates the aircraft (individually and/or
collectively, as the case may be, the “Aircraft”) listed on Schedule A hereto
for business use by employees and non-employee directors of the Company in
accordance with 14 C.F.R. Part 91of the Federal Aviation Regulations (as found
at 14 C.F.R. Parts 1-199 generally, the “FAR”) and the Company’s Corporate
Aircraft Policy regarding the use of corporate aircraft (the “Aircraft Policy”);
and

WHEREAS, Operator has the right and lawful authority to enter into time sharing
agreements, as provided in §91.501 of the FAR to provide its senior executives
with personal travel consistent with the Company’s Aircraft Policy; and

WHEREAS, Operator has agreed to make the Aircraft, with flight crew, when the
Aircraft and flight crew are not otherwise needed for business purposes,
available to Passenger for Passenger’s personal travel in accordance with the
Aircraft Policy on a non-exclusive time-sharing basis in accordance with §91.501
of the FAR; and

WHEREAS, the Passenger agrees to reimburse the Operator for the personal use of
the Aircraft for certain flights as permitted under the FAR and as pursuant to
the terms of this Agreement, which sets forth the understanding of the parties.

NOW THEREFORE, Operator and Passenger declaring their intention to enter into
and be bound by this Agreement, and for the good and valuable consideration set
forth below, hereby covenant and agree as follows:

NOW, THEREFORE, the parties hereto agree as follows:

1.        Provision of Aircraft and Crew.  Subject to Aircraft availability,
Operator agrees to provide to Passenger the Aircraft and flight crew on a time
sharing basis in accordance with the provisions of FAR Part 91, including §§
91.501(b)(6), 91.501(c)(1) and 91.501(d) of the FAR. Operator shall provide, at
its sole expense, qualified flight crew for all flight operations under this
Agreement. If Operator is no longer the operator of any of the Aircraft,
Schedule A shall be deemed amended to delete any reference to such Aircraft and
this Agreement shall be terminated as to such Aircraft but shall remain in full
force and effect with respect to each of the other Aircraft identified thereon,
if any. No such termination shall affect any of the rights and obligations of
the parties accrued or incurred prior to such termination. If Operator becomes
the operator of any aircraft not listed on Schedule A hereto, Schedule A shall
be modified to include such aircraft as an Aircraft covered by this Agreement,
and thereafter this Agreement shall

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 1



--------------------------------------------------------------------------------

remain in full force and effect with respect to such Aircraft and each of the
other Aircraft identified thereon, if any.

2.        Term.  The term of this Agreement (the “Term”) shall commence on the
date hereof and shall continue until terminated by either party on written
notice to the other party, such termination to become effective 30 days from the
date of the notice; provided, however, that this Agreement may be terminated by
Operator on such shorter notice as may be required for Operator to comply with
applicable law, regulations, the requirements of any financial institution with
a security or other interest in the Aircraft, insurance requirements, or in the
event the insurance required hereunder is not in full force and effect. This
Agreement shall be terminated immediately upon the termination of Passenger’s
employment with Operator. Notwithstanding the foregoing, any provisions directly
or indirectly related to Passenger’s payment obligations for flights completed
prior to the date of termination and the limitation of liability provisions in
Section 10 shall survive the termination of this Agreement.

Reimbursement of Expenses.  For each Trip or Round Trip (as such terms are
defined below) conducted under this Agreement, Passenger shall pay Operator an
amount (as determined by Operator) equal to the actual expenses of operating
such Trip, not to exceed the sum of the following expenses as permitted pursuant
to FAR § 91.501(d):

 

    a.         

Fuel, oil, lubricants, and other additives;

    b.     

Travel expenses of the crew, including food, lodging, and ground transportation;

    c.     

Hangar and tie-down costs away from the Aircraft’s base of operation;

    d.     

Insurance obtained for the specific flight as per Section 8(b);

    e.     

Landing fees, airport taxes, and similar assessments;

    f.     

Customs, foreign permit, and similar fees directly related to the flight;

    g.     

In-flight food and beverages;

    h.     

Passenger ground transportation;

    i.     

Flight planning and weather contract services; and

    j.     

An additional charge equal to one hundred percent (100%) of the expenses listed
in subsection (a) above.

The term “Trip” shall mean a flight from a departure point to a single
destination. A “Round Trip” shall mean a flight from a departure point to one
destination and back to the same departure point. In the event that Passenger
travels from a departure point to multiple destinations, the Operator will
provide a separate invoice for each Trip.

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 2



--------------------------------------------------------------------------------

3.        Invoicing and Payment.  All payments to be made to Operator by
Passenger hereunder shall be paid in the manner set forth in this Section 3.
Operator will pay, or cause to be paid, all expenses related to the operation of
the Aircraft hereunder in the ordinary course. Within 30 days of the end of each
Trip or Round Trip, Operator shall provide or cause to be provided to Passenger
an invoice showing all personal use of the Aircraft by Passenger pursuant to
this Agreement during that Trip or Round Trip and a complete accounting
detailing all amounts that are payable by Passenger pursuant to Section 2 for
that Trip or Round Trip (plus applicable domestic or international air
transportation excise taxes, and any other fees, taxes or charges assessed on
passengers by and remitted to a government agency or airport authority).
Passenger shall pay all amounts due under the invoice in a manner reasonably
acceptable to Operator not later than 30 days after receipt thereof. In the
event Operator has not received all supplier invoices for reimbursable charges
relating to such Trip or Round Trip prior to such invoicing, Operator shall
issue a supplemental invoice(s) for such charge(s) to Passenger, and Passenger
shall pay each supplemental invoice within 30 days after receipt thereof.

4.        Flight Requests.  Passenger shall provide the Operator’s aviation
department or designated point of contact with Trip requests for Passenger’s
personal travel to be undertaken pursuant to this Agreement and proposed flight
schedules as far in advance of Passenger’s desired departure as possible, and at
least 24 hours prior to Passenger’s planned departure or as may be required by
law. The advance notice requirement in this Section 4 may be waived by Operator
in its discretion. All flight requests for travel under this Agreement shall be
in accordance with all reasonable policies established by Operator. Flight
requests shall be made by Passenger in a form that is acceptable to Operator.
Operator shall have sole and exclusive authority over the scheduling of the
Aircraft. Operator shall not be liable to Passenger or any other person for
loss, injury, or damage occasioned by the delay or failure to furnish the
Aircraft and crew pursuant to this Agreement for any reason. In addition to
requested schedules and departure times, Passenger shall provide at least the
following information for each proposed flight reasonably in advance of the
desired departure time as required by Operator or its flight crew:

 

    a.       

Departure point;

    b.   

Destination;

    c.   

Date and time of flight;

    d.   

Number and identity of anticipated passengers;

    e.   

Nature and extent of luggage and/or cargo expected to be carried;

    f.   

Date and time of return flight, if any; and

    g.   

Any other information concerning the proposed flight that may be pertinent to or
required by Operator, its flight crew, or governmental entities.

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 3



--------------------------------------------------------------------------------

5.        Operational Authority and Control.

 

  a.

Operator shall be responsible for the physical and technical operation of the
Aircraft and the safe performance of all flights under this Agreement, and shall
retain full authority and control, including exclusive operational control and
exclusive possession, command and control of the Aircraft for all flights under
this Agreement.

 

  b.

Operator shall furnish at its expense a fully qualified flight crew with
appropriate credentials to conduct each flight undertaken under this Agreement
and included on the insurance policies that Operator is required to maintain
hereunder. In accordance with applicable FAR, the qualified flight crew provided
by Operator will exercise all required and/or appropriate duties and
responsibilities in regard to the safety of each flight conducted hereunder. The
pilot-in-command shall have absolute discretion in all matters concerning the
preparation of the Aircraft for flight and the flight itself, the load carried
and its distribution, the decision whether or not a flight shall be undertaken,
the route to be flown, the place where landings shall be made, and all other
matters relating to operation of the Aircraft. Passenger specifically agrees
that the flight crew shall have final and complete authority to delay or cancel
any flight for any reason or condition that in the sole judgment of the
pilot-in-command could compromise the safety of the flight, and to take any
other action that in the sole judgment of the pilot-in-command is necessitated
by considerations of safety. No such action of the pilot-in-command shall create
or support any liability to Passenger or any other person for loss, injury,
damage or delay. Operator’s operation of the Aircraft hereunder shall be
strictly within the guidelines and policies established by Operator and FAR
Part 91.

 

  c.

Subject to Aircraft and crew availability, Operator shall use its good faith
efforts, consistent with its approved policies, to accommodate Passenger’s needs
and avoid conflicts in scheduling. Although every good faith effort shall be
made to avoid its occurrence, any flights scheduled under this Agreement are
subject to cancellation by either party without incurring liability to the other
party. In the event of a cancellation, the canceling party shall provide the
maximum notice reasonably practicable.

 

  d.

In the absence of another flight scheduled on the aircraft by Passenger or
another scheduled business trip, the Aircraft may remain at the destination
until its next required use. If the next use of the Aircraft is a business use,
Operator shall not charge the Passenger for expenses associated with hangar and
tie-down costs away from the Aircraft’s base of operation; if, however, the next
use of the Aircraft is by Passenger, Operator shall have the option of returning
the Aircraft to its base of operations or permitting it

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 4



--------------------------------------------------------------------------------

 

to remain at the destination. In either event, Passenger shall pay for the
associated costs.

6.        Aircraft Maintenance. Operator shall, at its own expense, cause the
Aircraft to be inspected, maintained, serviced, repaired, overhauled, and tested
in accordance with FAR Part 91 so that the Aircraft will remain in good
operating condition and in a condition consistent with its airworthiness
certification and shall take such requirements into account in scheduling the
Aircraft hereunder, including but not limited compliance with applicable
airworthiness directives and service bulletins. Performance of maintenance,
preventive maintenance or inspection shall not be delayed or postponed for the
purpose of scheduling the Aircraft unless such maintenance or inspection can
safely be conducted at a later time in compliance with applicable laws,
regulations and requirements, and such delay or postponement is consistent with
the sound discretion of the pilot-in-command. In the event that any non-standard
maintenance is required during the term and will interfere with Passenger’s
requested or scheduled flights, Operator, or Operator’s pilot-in-command, shall
notify Passenger of the maintenance required, the effect on the ability to
comply with Passenger’s requested or scheduled flights and the manner in which
the parties will proceed with the performance of such maintenance and conduct of
such flight(s). In no event shall Operator be liable to Passenger or any other
person for loss, injury or damage occasioned by the delay or failure to furnish
the Aircraft under this Agreement, whether or not maintenance-related.

7.        Insurance.

 

  a.

Operator, at its expense, will maintain or cause to be maintained in full force
and effect throughout the Term of this Agreement an aviation liability and hull
insurance policy including: aviation liability insurance against bodily injury
and property damage claims arising out of the use of the Aircraft in an amount
not less than $250 Million for each occurrence; and hull insurance for the
Aircraft in amounts determined by Operator at its sole discretion. The aviation
liability coverage shall include Passenger as an insured, and include a
severability of interest provision providing that the insurance shall apply
separately to each insured against whom a claim is made, except as respects the
limits of liability. The aviation liability and hull insurance coverage shall
include provisions whereby the insurer(s) waive all rights of subrogation they
may have or acquire against Passenger and shall permit the use of the Aircraft
by Operator for compensation or hire as provided in §91.501 of the FAR.

 

  b.

Operator shall use reasonable commercial efforts to provide such additional
insurance for specific flights under this Agreement as Passenger may reasonably
request. Passenger acknowledges that any trips scheduled to areas not currently
covered by existing policies may require Operator to purchase additional
insurance to comply with applicable regulations, and Operator shall be required
to maintain or cause to be maintained such additional insurance. The cost of all
flight-specific insurance shall be borne by Passenger as provided in
Section 2(d) above.

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 5



--------------------------------------------------------------------------------

8.        Use of Aircraft. Passenger warrants that:

 

  a.

Passenger has all necessary powers to enter into the transactions contemplated
in this Agreement and has taken actions required to authorize and approve this
Agreement;

 

  b.

Passenger will use the Aircraft under this Agreement for and only for its own
account, including the carriage of its guests, and will not use the Aircraft for
the purpose of providing transportation of passengers or cargo for compensation
or hire or for common carriage;

 

  c.

Passenger will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of his actions or
inactions, and shall not attempt to convey, mortgage, assign, lease or in any
way alienate the Aircraft or Operator’s rights hereunder or create any kind of
lien or security interest involving the Aircraft or do anything or take any
action that might mature into such a lien;

 

  d.

During the Term of this Agreement, Passenger will abide by and conform to all
such laws, governmental and airport orders, rules, and regulations as shall from
time to time be in effect relating in any way to the operation or use of the
Aircraft by a lessee under a time sharing arrangement and all applicable
policies of Operator; and

 

  e.

Passenger acknowledges that its discretion in determining the origin and
destination of flights under this Agreement shall be subject to the following:
such origin and destination, and the routes to reach such origin and
destination, are not within or over (i) an area of hostilities, (ii) an area
excluded from coverage under the insurance policies maintained by Operator with
respect to the Aircraft, or (iii) a country or jurisdiction for which exports or
transactions are subject to specific restrictions under any United States export
or other law or United Nations Security Council Directive, including without
limitation, the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq.,
the International Emergency Economic Powers Act, 50 U.S.C. App. Section 1700 et
seq., and the Export Administration Act, 50 U.S.C. App. Sections 2401 et seq.

9.        Limitation of Liability.  NEITHER OPERATOR (NOR ITS AFFILIATES) MAKES,
HAS MADE OR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION,
EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE
USED HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS
OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION,
AIRWORTHINESS, SAFETY, PATENT,

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 6



--------------------------------------------------------------------------------

TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE. IN NO EVENT SHALL OPERATOR OR ITS
AFFILIATES BE LIABLE FOR OR HAVE ANY DUTY FOR INDEMNIFICATION OR CONTRIBUTION TO
PASSENGER OR ITS EMPLOYEES, AGENTS OR GUESTS FOR ANY CLAIMED INDIRECT, SPECIAL,
CONSEQUENTIAL, OR PUNITIVE DAMAGES, REGARDLESS OF WHETHER IT KNEW OR SHOULD HAVE
KNOWN OF THE POSSIBILITY OF SUCH DAMAGE, LOSS OR EXPENSE. The provisions of this
Section 9 shall survive the termination or expiration of this Agreement.

10.      Base of Operations. For purposes of this Agreement, the base of
operation of the Aircraft is Houston, Texas, provided that such base may be
changed at Operator’s sole discretion upon notice from Operator to Passenger.

11.      Notices and Communications. All notices and other communications under
this Agreement shall be in writing (except as permitted in Section 4) and shall
be given (and shall be deemed to have been duly given upon receipt or refusal to
accept receipt) by personal delivery, by facsimile or electronic mail (with a
simultaneous confirmation copy sent by first class mail properly addressed and
postage prepaid), or by a reputable overnight courier service, addressed as
follows:

 

If to Operator:

  

Anadarko Petroleum Corporation

  

 c/o Director of Aviation

  

17320 Chanute Road

  

Houston, TX 77032

If to Passenger:

  

R. A. Walker

  

1201 Lake Robbins Dr.

  

The Woodlands, TX 77380

Or, to such other person or address as either party may from time to time
designate in writing to the other party.

12.      Entire Agreement.  This Agreement constitutes the entire understanding
between the parties with respect to its subject matter, and there are no
representations, warranties, rights, obligations, liabilities, conditions,
covenants, or agreements relating to such subject matter that are not expressly
set forth herein. There are no third-party beneficiaries of this Agreement.

13.      Further Acts.  Operator and Passenger shall from time to time perform
such other and further acts and execute such other and further instruments as
may be required by law or may be reasonably necessary (i) to carry out the
intent and purpose of this Agreement, and (ii) to establish, maintain and
protect the respective rights and remedies of the other party.

14.      Successors and Assigns.  Passenger shall not have the right to assign,
transfer or pledge this Agreement. This Agreement shall be binding on the
parties hereto and their

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 7



--------------------------------------------------------------------------------

respective heirs, executors, administrators, successors and assigns, and shall
inure to the benefit of the parties hereto, and, except as otherwise provided
herein, their respective heirs, executors, administrators, other legal
representatives, successors and permitted assigns.

15.      Taxes.    Passenger shall be responsible for paying, and Operator shall
be responsible for collecting from Passenger and paying over to the appropriate
authorities, all applicable Federal excise taxes imposed under IRC §4261 and all
sales, use and other excise taxes imposed by any authority in connection with
the use of the Aircraft by Passenger hereunder.

16.      Governing Law and Consent to Jurisdiction.  This Agreement shall be
governed by the laws of the State of Texas, without regard to its choice of law
principles. The parties hereby consent and agree to submit to the exclusive
jurisdiction and venue of any state or federal court in Texas in any proceedings
hereunder, and each hereby waives any objection to any such proceedings based on
improper venue or forum non-conveniens or similar principles. The parties hereto
hereby further consent and agree to the exercise of such personal jurisdiction
over them by such courts with respect to any such proceedings, waive any
objection to the assertion or exercise of such jurisdiction and consent to
process being served in any such proceedings in the manner provided for the
giving of notices hereunder.

17.      Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions shall not be affected or impaired.

18.      Amendment or Modification.  This Agreement may be amended, modified or
terminated only in writing duly executed by the parties hereto.

19.      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement, binding on all the parties
notwithstanding that all the parties are not signatories to the same
counterpart. Each party may transmit its signature by facsimile, and any faxed
counterpart of this Agreement shall have the same force and effect as a
manually-executed original.

20.      Truth-in-Leasing Compliance.  Operator, on behalf of Passenger, shall
(i) deliver a copy of this Agreement to the Federal Aviation Administration,
Aircraft Registration Branch, Attn: Technical Section, P.O. Box 25724, Oklahoma
City, Oklahoma 73125 within 24 hours of its execution, (ii) notify the
appropriate Flight Standards District Office at least 48 hours prior to the
first flight under this Agreement of the registration number of the Aircraft,
and the location of the airport of departure and departure time for such flight,
and (iii) carry a copy of this Agreement onboard the Aircraft at all times when
the Aircraft is being operated under this Agreement.

20A.    Subordination; Consent to Assignment.

 

  I.

5169 Aircraft/680-0024 Aircraft

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 8



--------------------------------------------------------------------------------

This Agreement, to the extent it relates to the 5169 Aircraft (as such term is
defined below) and/or the 680-0024 Aircraft (as such term is defined below), as
the case may be, is subject to the terms and provisions of:

(i)  that certain Aircraft Lease (S/N 5169) dated as of September 26, 2007 (as
amended, collectively, the “5169 Aircraft Lease”) between APC Aviation, Inc.
(“APC”) and Bank of America, N.A. (“Bank of America”) regarding that certain
Gulfstream Aerospace GV-SP (G550) (shown on the International Registry as
Gulfstream GV-SP (G550)) aircraft, bearing U.S. Registration Mark N203A
(formerly N569GA) and manufacturer’s serial number 5169 (the “5169 Aircraft”);

(ii)  that certain Aircraft Lease (S/N 680-0024) dated as of April 27, 2005 (as
amended, collectively, the “680-0024 Aircraft Lease”) between APC and Banc of
America Leasing & Capital, LLC (“Banc of America Leasing”) regarding that
certain Cessna 680 (a/k/a Citation Sovereign) aircraft bearing U.S. Registration
Mark N565A and manufacturer’s serial no. 680-0024 (the “680-0024 Aircraft”);

(iii)  that certain Aircraft Sublease dated as of February 14, 2008 (as amended,
collectively, the “5169 Aircraft Sublease”) between APC and Operator regarding
the 5169 Aircraft;

(iv) that certain Consent to Sublease and Assignment dated as of February 14,
2008 (the “5169 Consent to Sublease”) between Bank of America, APC and Operator
regarding the 5169 Aircraft;

(v) that certain Aircraft Sublease dated as of April 29, 2005 (as amended,
collectively, the “680-0024 Aircraft Sublease”) between APC and Operator;

(vi) that certain Consent to Sublease and Assignment dated as of April 29, 2005
(the “680-0024 Consent to Sublease”) between Banc of America Leasing, APC and
Operator regarding the 680-0024 Aircraft; and

(vii) any related documents, agreements or instruments of any kind whatsoever
relating to any of the 5169 Aircraft Lease, the 680-0024 Aircraft Lease, the
5169 Aircraft Sublease, the 680-0024 Aircraft Sublease, the 5169 Consent to
Sublease and/or the 680-0024 Consent to Sublease.

Without limiting the generality of the foregoing, the rights of APC, Operator,
Passenger and any other party, person or entity of any kind whatsoever claiming
through any of APC, Operator or Passenger with respect to the 5169 Aircraft
and/or the 680-0024 Aircraft (and any and all proceeds thereof, including, any
insurance proceeds) shall be subject and subordinate in all respects to any and
all of the rights, privileges, powers, entitlements, benefits, remedies, title
or interests of Bank of America in or to the 5169 Aircraft (and any and all
proceeds thereof, including, any insurance proceeds) and of Banc of America
Leasing in or to the 680-0024 Aircraft (and any and all proceeds thereof,
including, any insurance proceeds), including, all of their respective rights
and remedies under or in connection with any of the 5169 Aircraft Lease, the
680-0024 Aircraft Lease, the 5169 Aircraft Sublease, the 680-0024 Aircraft
Sublease, the 5169 Consent to Sublease, the 680-0024 Consent to Sublease and any
related documents, agreements or instruments of any kind whatsoever (including,
without limitation, Bank of America’s and Banc of America

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 9



--------------------------------------------------------------------------------

Leasing’s respective right to repossess the 5169 Aircraft and/or 680-0024
Aircraft, as the case may be, and to terminate this Agreement with respect to
the 5169 Aircraft and/or 680-0024 Aircraft, as the case may be, pursuant to the
5169 Aircraft Lease, the 680-0024 Aircraft Lease and this Section). In addition,
and notwithstanding anything to the contrary set forth in this Agreement or
otherwise, upon the occurrence of any Event of Default (as such term is defined
in each of the 5169 Aircraft Lease and the 680-0024 Aircraft Lease) under or in
connection with 5169 Aircraft Lease and/or the 680-0024 Aircraft Lease, this
Agreement shall automatically and immediately terminate with respect to the 5169
Aircraft and/or 680-0024 Aircraft, as the case may be.

 

  II.

5307 Aircraft

This Agreement, to the extent it relates to the 5307 Aircraft (as such term is
defined below), is subject to the terms and provisions of:

(i)  that certain Aircraft Lease (S/N 5307) dated as of November 15, 2010 (as
amended, the “5307 Aircraft Lease”) between APC Aviation, Inc. (“APC”) and Wells
Fargo Equipment Finance, Inc. (“WFEFI”) regarding that certain Gulfstream
Aerospace GV-SP (G550) (shown on the International Registry as Gulfstream GV-SP
(G550)) aircraft, bearing U.S. Registration Mark N288A (formerly N507GA) and
manufacturer’s serial number 5307 (the “5307 Aircraft”);

(ii)    that certain Aircraft Sublease dated as of March 3, 2011 (as amended,
collectively, the “5307 Aircraft Sublease”) between APC and Operator regarding
the 5307 Aircraft;

(iii) that certain Collateral Assignment of Agreement dated March 3, 2011
between APC and WFEFI and

(iv)  any related documents, agreements or instruments of any kind whatsoever
relating to any of the 5307 Aircraft Lease and the 5307 Aircraft Sublease

(collectively, the “5307 Documents”).

Without limiting the generality of the foregoing, the rights of APC, Operator,
Passenger and any other party, person or entity of any kind whatsoever claiming
through any of APC, Operator or Passenger with respect to the 5307 Aircraft (and
any and all proceeds thereof, including, any insurance proceeds) shall be
subject and subordinate in all respects to any and all of the rights,
privileges, powers, entitlements, benefits, remedies, title or interests of
WFEFI in or to the 5307 Aircraft (and any and all proceeds thereof, including,
any insurance proceeds), including, all of WFEFI’s rights and remedies under or
in connection with any of the 5307 Documents (including, without limitation,
WFEFI’s right to repossess the 5307 Aircraft and to terminate this Agreement
with respect to the 5307 Aircraft. In addition, and notwithstanding anything to
the contrary set forth in this Agreement or otherwise, upon the occurrence of
any Event of Default (as such term is defined in the 5307 Aircraft Lease and the
5307 Aircraft Sublease), this Agreement shall automatically and immediately
terminate with respect to the 5307 Aircraft.

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 10



--------------------------------------------------------------------------------

Without limiting the generality of any terms or provisions of this Agreement or
otherwise, Passenger hereby acknowledges and consents to the assignment by
Operator of Operator’s right, title and interest in and to this Agreement (i) as
it relates to the 5169 Aircraft to Bank of America and its successors and
assigns, (ii) as it relates to the 680-0024 Aircraft to Banc of America Leasing
and its successors and assigns and (iii) as it relates to the 5307 Aircraft to
WFEFI and its successors and assigns.

[Truth-in-Leasing and Signature Page Follows]

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 11



--------------------------------------------------------------------------------

21.      TRUTH-IN-LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL
AVIATION REGULATIONS.

OPERATOR CERTIFIES THAT EACH OF THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT (OR SUCH SHORTER
PERIOD AS OPERATOR SHALL HAVE POSSESSED THE AIRCRAFT) IN ACCORDANCE WITH THE
PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS. EACH OF THE AIRCRAFT
WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH THE MAINTENANCE AND
INSPECTION REQUIREMENTS FOR ALL OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

OPERATOR AGREES, CERTIFIES AND ACKNOWLEDGES, AS EVIDENCED BY ITS SIGNATURE
BELOW, THAT WHENEVER ANY OF THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT,
OPERATOR SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE
AIRCRAFT, AND THAT OPERATOR UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written. The persons signing below
warrant their authority to sign.

 

Anadarko Petroleum Corporation

     

R. A. WALKER

  

By:

  

/s/ Robert K. Reeves

     

/s/ R. A. Walker

     

Robert K. Reeves

           

Senior Vice President, General Counsel

        

and Chief Administrative Officer

        

A legible copy of this Agreement shall be kept in the Aircraft

for all operations conducted hereunder.

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 12



--------------------------------------------------------------------------------

SCHEDULE A

 

Type of Aircraft

  

U.S. Registration Number

  

Manufacturer Serial Number

Cessna Sovereign

  

N565A

  

024

Gulfstream G550

  

N288A

  

5307

Gulfstream G550

  

N273A

  

5273

Gulfstream G550

  

N203A

  

5169

 

Anadarko Aircraft Time Sharing Agreement — R. A. Walker    Page 13